Title: To George Washington from Sidney Lee, 3 July 1783
From: Lee, Sidney
To: Washington, George


                        
                            Sr
                            Chester Newgate Street July 3d 1783
                        
                        Yesterday I had the honor of receiving your Exellency’s favors of April 20th & May 15th Written in
                            a Style so obligingly polite, that with confidence I take the liberty of presenting my Warmest thanks for the trouble you
                            have given yourself at my request. That I was advised and encouraged to make by a Man of Very high rank in this Kingdom
                            for who’s Character I have reason to beleive you have the truest esteem, and Well know he has for your Excellency’s.
                            Otherwise shou’d not have dared to have taken the steps I did.
                        Must also entreat you Will accept my thanks for the honor of Your Compliments of condolences upon the death
                            of my brother.
                        I certainly received some months ago Mr Jacob Morris’s letter Written in December, and in it enclosed a Copy
                            of my brother’s Will, but Without the Original, or an attested Copy, and receiving necessary powers from the Executors
                            (from whom I have not yet heard) I can take no steps toward securing a large sum of Money in the hands of Messieurs Muse
                            & Atkison, Contractors in the late dreadful War. And that shew’d when in their power all possible inclination to
                            appropriate it, to their own use.
                        The above I have endeavour’d to set forth, to prove the reality of the benefit likely to accrue Sr to me,
                            through your interference and the consequential gratitude with which I must ever remain your Excellency’s, With the Most
                            sincere respect, exceedingly oblig’d humble Servant
                        
                            Sidney Lee

                        
                    